
	
		II
		109th CONGRESS
		2d Session
		S. 3488
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2006
			Mr. Coburn (for himself,
			 Mr. DeMint, Mr.
			 Inhofe, Mr. Cornyn, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand the permissible use of health savings accounts to include health
		  insurance payments, to increase the dollar limitation for contributions to
		  health savings accounts, to allow the rollover of unused funds from health
		  reimbursement arrangements to health savings accounts, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Tax-Free Healthcare Savings,
			 Access, and Portability Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Expansion of
				health savings accounts.
					Sec. 3. Exception to
				requirement for employers to make comparable health savings account
				contributions.
					Sec. 4. Deduction of premiums for high deductible health
				plans.
					Sec. 5. Credit for certain employment taxes paid with respect
				to premiums for high deductible health plans and contributions to health
				savings accounts.
					Sec. 6. HSA-qualified insurance portability.
				
			2.Expansion of health
			 savings accounts
			(a)Use of account
			 for individual high deductible health plan premiumsSection 223(d)(2)(C) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (iii), by striking the period at the end
			 of clause (iv) and inserting , or, and by adding at the end the
			 following new clause:
				
					(v)a high deductible health plan, but only
				if—
						(I)the plan is not a group health plan (as
				defined in section 5000(b)(1) without regard to section 5000(d)), and
						(II)the expenses are for coverage for a month
				with respect to which the account beneficiary is an eligible individual by
				reason of the coverage under the plan.
						For purposes of clause (v), an
				arrangement which constitutes individual health insurance shall not be treated
				as a group health plan, notwithstanding that an employer or employee
				organization negotiates the cost of benefits of such
				arrangement..
			(b)Special rule for
			 certain medical expenses incurred before establishment of accountSection 223(d)(2) of the Internal Revenue
			 Code of 1986 (relating to qualified medical expenses) is amended by adding at
			 the end the following new subparagraph:
				
					(D)Certain medical
				expenses incurred before establishment of account treated as
				qualifiedAn expense shall
				not fail to be treated as a qualified medical expense solely because such
				expense was incurred before the establishment of the health savings account if
				such expense was incurred—
						(i)during either—
							(I)the taxable year in which the health
				savings account was established, or
							(II)the preceding taxable year in the case of a
				health savings account established after the taxable year in which such expense
				was incurred but before the time prescribed by law for filing the return for
				such taxable year (not including extensions thereof), and
							(ii)for medical care of an individual during
				the period beginning on the date such individual first became an eligible
				individual.
						For purposes of clause (ii), an
				individual shall be treated as an eligible individual for any portion of a
				month the individual is described in subsection (c)(1), determined without
				regard to whether the individual is covered under a high deductible health plan
				on the 1st day of such
				month..
			(c)Increase in
			 monthly contribution limit
				(1)In
			 generalParagraph (2) of
			 section 223(b) of the Internal Revenue Code of 1986 (relating to limitations)
			 is amended to read as follows:
					
						(2)Monthly
				limitation
							(A)In
				generalIn the case of an
				eligible individual who has coverage under a high deductible health plan, the
				monthly limitation for any month of such coverage is 1/12
				of the lesser of—
								(i)the sum of the annual deductible and the
				other annual out-of-pocket expenses (other than for premiums) required to be
				paid under the plan by the eligible individual for covered benefits, or
								(ii)in the case of an eligible individual
				with—
									(I)self-only coverage, the dollar amount in
				effect under subclause (I) of subsection (c)(2)(A)(ii), or
									(II)family coverage, the dollar amount in
				effect under subclause (II) of subsection (c)(2)(A)(ii).
									(B)Special rules
				relating to out-of-pocket expenses
								(i)Reduction for
				separate planThe annual
				out-of-pocket expenses taken into account under subparagraph (A)(i) with
				respect to any eligible individual shall be reduced by any out-of-pocket
				expense payable under a separate plan covering the individual.
								(ii)Secretarial
				authorityThe Secretary may
				by regulations provide that annual out-of-pocket expenses will not be taken
				into account under subparagraph (A)(i) to the extent that there is only a
				remote likelihood that such amounts will be required to be
				paid.
								.
				(2)Application of
			 special rules for married individualsParagraph (5) of section 223(b) of such
			 Code (relating to limitations) is amended to read as follows:
					
						(5)Special rules
				for married individuals
							(A)In
				generalIn the case of
				individuals who are married to each other and who are both eligible
				individuals, the limitation under paragraph (1) for each spouse shall be equal
				to the spouse's applicable share of the combined marital limit.
							(B)Combined
				marital limitFor purposes of
				subparagraph (A), the combined marital limit is the excess (if any) of—
								(i)the lesser of—
									(I)subject to subparagraph (C), the sum of the
				limitations computed separately under paragraph (1) for each spouse (including
				any additional contribution amount under paragraph (3)), or
									(II)the dollar amount in effect under
				subsection (c)(2)(A)(ii)(II), over
									(ii)the aggregate amount paid to Archer MSAs of
				such spouses for the taxable year.
								(C)Special rule
				where both spouses have family coverage under same planFor purposes of subparagraph (B)(i)(I), if
				either spouse has family coverage which covers both spouses, both spouses shall
				be treated as having only such coverage (and if both spouses each have such
				coverage under different plans, shall be treated as having only family coverage
				with the plan with respect to which the lowest amount is determined under
				paragraph (2)(A)(i)).
							(D)Applicable
				shareFor purposes of
				subparagraph (A), a spouse's applicable share is one-half of the combined
				marital limit unless both spouses agree on a different division.
							(E)Couples not
				married entire yearThe
				Secretary shall prescribe rules for the application of this paragraph in the
				case of any taxable year for which the individuals were not married to each
				other during all months included in the taxable year, including rules which
				allow individuals in appropriate cases to take into account coverage prior to
				marriage in computing the combined marital limit for purposes of this
				paragraph.
							.
				(3)Self-only
			 coverageParagraph (4) of
			 section 223(c) of such Code (relating to definitions and special rules) is
			 amended to read as follows:
					
						(4)Coverage
							(A)Family
				coverageThe term
				family coverage means any coverage other than self-only
				coverage.
							(B)Self-only
				coverageIf more than 1
				individual is covered by a high deductible health plan but only 1 of the
				individuals is an eligible individual, the coverage shall be treated as
				self-only
				coverage.
							.
				(4)Conforming
			 amendments
					(A)Section 223(b)(3)(A) of such Code is
			 amended by striking subparagraphs (A) and (B) of.
					(B)Section 223(d)(1)(A)(ii)(I) of such Code is
			 amended by striking subsection (b)(2)(B)(ii) and inserting
			 subsection (c)(2)(A)(ii)(II).
					(C)Clause (ii) of section 223(c)(2)(D) of such
			 Code is amended to read as follows:
						
							(ii)Certain items
				disregarded in computing monthly limitationSuch plan's annual deductible, and such
				plan's annual out-of-pocket limitation, for services provided outside of such
				network shall not be taken into account for purposes of subsection
				(b)(2).
							
					(D)Paragraph (1) of section 223(g) of such
			 Code is amended to read as follows:
						
							(1)In
				generalEach dollar amount in
				subsection (c)(2)(A) shall be increased by an amount equal to—
								(A)such dollar amount, multiplied by
								(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which such taxable year begins
				determined by substituting calendar year 1997 for
				calendar year 1992 in subparagraph (B)
				thereof.
								.
					(d)Certain health
			 reimbursement arrangement rollovers permitted
				(1)Rollover from
			 health reimbursement arrangement permittedFor purposes of the Internal Revenue Code
			 of 1986, a health reimbursement arrangement (as defined by rulings in effect on
			 the date of the enactment of this Act) shall not fail to be treated as such an
			 arrangement if such arrangement allows for the distribution within 1 year after
			 the last day of the taxable year in which such date of enactment occurs of the
			 remaining balance (determined as of such last day) of the amount to be received
			 in reimbursements under such arrangement into a health savings account
			 established pursuant to section 223 of such Code for the benefit of the
			 beneficiary of such arrangement.
				(2)Rollover to
			 health savings account permittedSection 223(f) of the Internal Revenue Code
			 of 1986 (relating to tax treatment of distributions) is amended by adding at
			 the end the following new paragraph:
					
						(9)Health
				reimbursement arrangement rollover contribution
							(A)In
				generalAn amount is
				described in this paragraph as a rollover contribution if such amount is
				described in section 2(c)(1) of the Tax-Free
				Healthcare Savings, Access, and Portability Act and is paid or
				distributed from a health reimbursement arrangement established for the benefit
				of the account beneficiary to a health savings account of such account
				beneficiary. Any rollover contribution described in the preceding sentence
				shall not be considered an employer contribution for purposes of section
				4980G.
							(B)Tax treatment
				relating to contributionsFor
				purposes of this title—
								(i)Income
				taxGross income shall not
				include the amount of any contribution under this paragraph.
								(ii)Employment
				taxesAmounts contributed
				under this paragraph shall be treated as a payment described in section
				106(d).
								(iii)Comparability
				excise taxSection 4980G
				shall not apply to contributions made under this
				paragraph.
								.
				(3)Conforming
			 amendments
					(A)Section 223(d)(1)(A) of such Code is
			 amended by inserting or (f)(9) after
			 (f)(5).
					(B)Section 223(f)(3)(B) of such Code is
			 amended by inserting or (9) after paragraph
			 (5).
					(e)Effective
			 dateThe provisions of, and
			 amendments made by, this section shall apply to taxable years beginning after
			 December 31, 2006.
			3.Exception to
			 requirement for employers to make comparable health savings account
			 contributions
			(a)Greater
			 employer-provided contributions to HSAs for acutely or chronically ill
			 employees treated as meeting comparability requirementsSubsection (b) of section 4980G of the
			 Internal Revenue Code of 1986 (relating to failure of employer to make
			 comparable health savings account contributions) is amended to read as
			 follows:
				
					(b)Rules and
				requirements
						(1)In
				generalExcept as provided in
				paragraph (2), rules and requirements similar to the rules and requirements of
				section 4980E shall apply for purposes of this section.
						(2)Treatment of
				employer-provided contributions to HSAs for acutely or chronically ill
				employeesFor purposes of
				this section—
							(A)In
				generalAny contribution by
				an employer to a health savings account of an employee who is (or the spouse or
				any dependent of the employee who is) an acutely or chronically ill individual
				in an amount which is greater than a contribution to a health savings account
				of a comparable participating employee who is not an acutely or chronically ill
				individual shall not fail to be considered a comparable contribution.
							(B)Nondiscrimination
				requirementSubparagraph (A)
				shall not apply unless the excess employer contributions described in
				subparagraph (A) are the same for all acutely or chronically ill individuals
				who are similarly situated.
							(C)Acutely or
				chronically ill individualFor purposes of this paragraph, the term
				acutely or chronically ill individual means any individual whose
				qualified medical expenses for any taxable year (based on age and health
				status) are more than 50 percent greater than the average qualified medical
				expenses of all employees of the employer for such
				year.
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			4.Deduction of premiums
			 for high deductible health plans
			(a)In
			 GeneralPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.Premiums for high
				deductible health plans
						(a)Deduction
				AllowedIn the case of an
				individual, there shall be allowed as a deduction for the taxable year the
				aggregate amount paid by such individual as premiums under a high deductible
				health plan with respect to months during such year for which such individual
				is an eligible individual with respect to such health plan.
						(b)DefinitionsFor purposes of this section—
							(1)Eligible
				individualThe term
				eligible individual has the meaning given such term by section
				223(c)(1).
							(2)High deductible
				health planThe term
				high deductible health plan has the meaning given such term by
				section 223(c)(2).
							(c)Special
				Rules
							(1)Deduction
				limits
								(A)Deduction
				allowable for only 1 planFor
				purposes of this section, in the case of an individual covered by more than 1
				high deductible health plan for any month, the individual may only take into
				account amounts paid for such month for the plan with the lowest
				premium.
								(B)Plans covering
				ineligible individualsIf 2
				or more individuals are covered by a high deductible health plan for any month
				but only 1 of such individuals is an eligible individual for such month, only
				50 percent of the aggregate amount paid by such eligible individual as premiums
				under the plan with respect to such month shall be taken into account for
				purposes of this section.
								(2)Group health
				plan coverage
								(A)In
				generalNo deduction shall be
				allowed to an individual under subsection (a) for any amount paid for coverage
				under a high deductible health plan for a month if that individual participates
				in any coverage under a group health plan (within the meaning of section 5000
				without regard to section 5000(d)).
								(B)Exception for
				plans only providing contributions to health savings accountsSubparagraph (A) shall not apply to an
				individual if the individual's only coverage under a group health plan for a
				month consists of contributions by an employer to a health savings account with
				respect to which the individual is the account beneficiary.
								(C)Exception for
				certain permitted coverageSubparagraph (A) shall not apply to an
				individual if the individual’s only coverage under a group health plan for a
				month is coverage described in clause (i) or (ii) of section
				223(c)(1)(B).
								(3)Medical and
				health savings accountsSubsection (a) shall not apply with respect
				to any amount which is paid or distributed out of an Archer MSA or a health
				savings account which is not included in gross income under section 220(f) or
				223(f), as the case may be.
							(4)Coordination
				with deduction for health insurance of self-employed individualsAny amount taken into account by the
				taxpayer in computing the deduction under section 162(l) shall not be taken
				into account under this section.
							(5)Coordination
				with medical expense deductionAny amount taken into account by the
				taxpayer in computing the deduction under this section shall not be taken into
				account under section
				213.
							.
			(b)Deduction
			 Allowed Whether or not Individual Itemizes Other DeductionsSection 62(a) of the Internal Revenue Code
			 of 1986 (defining adjusted gross income) is amended by inserting before the
			 last sentence at the end the following new paragraph:
				
					(21)Premiums for
				high deductible health plansThe deduction allowed by section
				224.
					.
			(c)Coordination
			 With Section 35 Health Insurance Costs
			 CreditSection 35(g)(2) of
			 the Internal Revenue Code of 1986 (relating to coordination with other
			 deductions) is amended by striking or 213 and inserting ,
			 213, or 224.
			(d)Clerical
			 AmendmentThe table of
			 sections for part VII of subchapter B of chapter 1 of the Internal Revenue Code
			 of 1986 is amended by redesignating the item relating to section 224 as an item
			 relating to section 225 and by inserting before such item the following new
			 item:
				
					
						Sec. 224. Premiums for high
				deductible health
				plans.
					
					.
			(e)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			5.Credit for certain
			 employment taxes paid with respect to premiums for high deductible health plans
			 and contributions to health savings accounts
			(a)Allowance of
			 creditSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 36 as section 37 and by
			 inserting after section 35 the following new section:
				
					36.Employment taxes paid
				with respect to premiums for high deductible health plans and contributions to
				health savings accounts
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to the product of—
							(1)the sum of the rates of tax in effect under
				sections 3101(a), 3101(b), 3111(a), and 3111(b) for the calendar year in which
				the taxable year begins, multiplied by
							(2)the sum of—
								(A)the aggregate amount paid by such
				individual as premiums under a high deductible health plan which is allowed as
				a deduction under section 224 for the taxable year, and
								(B)the aggregate amount paid to a health
				savings account of such individual which is allowed as a deduction under
				section 223 for the taxable year.
								(b)Credit limited
				to certain employment taxes
							(1)In
				generalThe credit allowed
				under subsection (a) with respect to any individual for any taxable year shall
				not exceed the specified employment taxes with respect to such individual for
				such taxable year.
							(2)Specified
				employment taxesFor purposes
				of this subsection, the term specified employment taxes means,
				with respect to any individual for any taxable year, the sum of—
								(A)the taxes imposed under sections 3101(a),
				3101(b), 3111(a), 3111(b), 3201(a), 3211(a), and 3221(a) (taking into account
				any adjustments or refunds under section 6413) with respect to wages and
				compensation received by such individual during the calendar year in which such
				taxable year begins, and
								(B)the taxes imposed under subsections (a) and
				(b) of section 1401 with respect to the self-employment income of such
				individual for such taxable year.
								(c)Special rule for
				employment compensation in excess of Social Security contribution base
							(1)In
				generalIf the aggregate
				amount of employment compensation received by any individual during the
				calendar year in which the taxable year begins exceeds the contribution and
				benefit base (as determined under section 230 of the Social Security Act), the
				amount of the credit determined under subsection (a) (determined before
				application of subsection (b)) shall be equal to the sum of—
								(A)the amount determined under subsection (a)
				by only taking into account so much of the amount determined under subsection
				(a)(2) as does not exceed such excess and by only taking into account the rates
				of tax in effect under section 3101(b) and 3111(b), and
								(B)the amount determined under subsection (a)
				by only taking into account so much of the amount determined under subsection
				(a)(2) as is not taken into account under subparagraph (A) and by taking into
				account each of the rates of tax referred to in subsection (a)(1).
								(2)Employment
				compensationFor purposes of
				this subsection, the term employment compensation means, with
				respect to any individual for any taxable year, the sum of—
								(A)the wages (as defined in section 3121(a))
				and compensation (as defined in section 3231(e)) received by such individual
				during the calendar year in which such taxable year begins, and
								(B)the self-employment income (as defined in
				section 1402(b)) of such individual for such taxable year.
								(d)Coordination
				with other deductionsAmounts
				taken into account under this section shall not be taken into account in
				determining any deduction allowed under section 162(l), 223, or
				224.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting or section 36
			 after section 35.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the item relating to section 36 and by inserting after the item
			 relating to section 35 the following new items:
					
						
							Sec. 36. Employment taxes paid
				with respect to premiums for high deductible health plans and contributions to
				health savings accounts.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			6.HSA-qualified
			 insurance portability
			(a)Deductibility
			 of future conversion premiumsSection 213(d)(1)(D) of the Internal
			 Revenue Code of 1986 (defining medical care) is amended by inserting and
			 also including amounts paid to an insurer for the right to the future purchase
			 of insurance under certain terms agreed to at the time of the payment
			 after for the aged.
			(b)Allowance of
			 taxable employer contributions to individual market HSA-qualified health
			 insurance for employees
				(1)HIPAASection 9832(a) of the Internal Revenue
			 Code of 1986 (defining group health plan) is amended by adding at the end the
			 following new sentence: For purposes of the preceding sentence, an
			 arrangement shall not constitute a group health plan to the extent that it is a
			 high deductible health plan within the meaning of section 223 (or is a payment
			 by an employer or employee organization with respect to such plan), if the plan
			 constitutes individual health insurance, as determined by regulations issued by
			 the Secretary, notwithstanding that an employer or employee organization
			 negotiates the cost or benefits of the plan..
				(2)COBRASection 4980B(g)(2) of such Code is amended
			 by inserting and such term shall not include an arrangement to the
			 extent that it is a high deductible health plan within the meaning of section
			 223 (or is a payment by an employer or employee organization with respect to
			 such plan), if the plan constitutes individual health insurance, as determined
			 by regulations issued by the Secretary, notwithstanding that an employer or
			 employee organization negotiates the cost or benefits of the plan after
			 section 7702B(c)).
				(3)ERISASection 4 of the Employee Retirement Income
			 Security Act of 1974 is amended—
					(A)by striking subsection (b) or
			 (c) in subsection (a) and inserting subsection (b), (c), or
			 (d), and
					(B)by adding at the end the following new
			 subsection:
						
							(d)The provisions of this title shall not
				apply to—
								(1)a high deductible health plan within the
				meaning of section 223 of the Internal Revenue Code of 1986, or any payment by
				an employer or employee organization with respect to such plan, if the plan
				constitutes individual health insurance, as determined by regulations issued by
				the Secretary of the Treasury, and notwithstanding that an employer or employee
				organization negotiates the cost or benefits of the plan; or
								(2)any health savings account within the
				meaning of section 223 of the Internal Revenue Code of
				1986.
								.
					(c)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
